MANDATE

                  The Fourteenth Court of Appeals
                                 NO. 14-13-00349-CV
Drake Interiors, L.L.C., Appellant    Appealed from the 334th District Court of
                                      Harris County. (Tr. Ct. No. 2009-22182).
v.                                    Substitute Opinion delivered by Justice
                                      Christopher. Justices Boyce and Brown
Andrea Marie Thomas and Robert Warren
Thomas, Appellees                     also participating.


TO THE 334TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:
       This court today issued a substitute opinion. We order this court’s former
judgment of April 3, 2014, vacated, set aside, and annulled. We further order this court’s
opinion of April 3, 2014, withdrawn. We deny the motions for rehearing filed by
appellant, Drake Interiors, L.L.C., and by appellee, Andrea Marie Thomas.

       This cause, an appeal from the judgment in favor of appellee, Andrea Marie
Thomas, signed March 20, 2013, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore order the judgment of
the court below REVERSED and REMAND the cause for proceedings in accordance
with the court’s opinion.

       We further order that all costs incurred by reason of this appeal be paid by
appellee, Andrea Marie Thomas.

      We further order this decision certified below for observance.


        WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things have it duly recognized, obeyed, and executed.
        WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth Court
of Appeals, with the Seal thereof affixed, at the City of Houston, August 4, 2015.